DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 17, and 18 are objected to because of the following informalities:  
Claim 12 depends on claim 2 (“according to claim 2”) which is now part of the unelected claims being examined.  Applicant must explicitly bring in the structural limitations of claims not being considered in order to have those limitations considered.  For the purpose of examination, all of the limitations of claim 2 (and also claim 1 from which claim 2 depends), are considered to be “a lens holding block according to claim 2.”  
Claims 17 and 18 should say “a variation of thermal expansion between [[0 and 4 [[0]]°C that is lower than or equal to 0.02%.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 20, and 22, and those depending therefrom including claims 13-19 and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, there’s no antecedent basis for “the desired position.”  For the purpose of examination, this will be considered “a desired position.”  
Regarding claim 20, the claimed “wherein the rate of impregnation of the fluid, expressed in mass, per unit of mass of porous article (7) is ranging from 0.23 to 0.69 g/cm3.” Is indefinite.  
The “rate of impregnation of the fluid” is not a commonly recognized material property and therefore one of ordinary skill in the art would not readily ascertain what types of materials would meet the functional limitation.  It should be noted that the units of “g/cm3” do not indicate a rate since there is no inclusion of time or a change with respect to time inherent to a “rate.”  Also, the claim states that the fluid is expressed in mass, per unit mass of porous article, but is expressed in units of grams per cubic centimeters, which is mass per volume.  Therefore, the claim is unclear what types of materials are included and excluded by the claim limitation at issue.  
Additionally, it should be noted that there is an assumption here that the “rate of impregnation” is a constant, but one of ordinary skill in the art would assume that the rate of impregnation would increase based on how dry, or less impregnated, the porous material was.  A fully impregnated sponge would have virtually no capability to be impregnated and therefore the rate would decrease substantially to zero.  In theory, the fluid fills up the pores of the porous object and the fuller those pores are, the longer it takes for the liquid to find an empty place in which to inhabit.
If the claim is requiring a certain amount of mass of fluid per volume of the sponge, which is, as expressed by the claims, 0.69 grams of fluid per 1 cubic centimeter of porous article, then this would not depend on rate, but rather how much water was added to the sponge.  
For the purpose of examination, the examiner will consider this to require the porous article to have an impregnation of 0.69 grams of fluid per cubic centimeter of porous article.  
It should be noted that examiner has not reviewed the application for this support but is merely making a guess to the best of one’s abilities.  Applicant should provide any support for substantive changes to the claims in correction of such and no new matter should be added.  
Regarding claim 22, the claimed “such as” renders the claim as indefinite because it’s unclear whether the following limitations are required by the claim.  In other words, words like “such as” or “like” may be suggestions as to what the “work step” could be, but do not necessarily restrict the “work step” to these steps.  For the purpose of examination, the examiner will consider the claim to be “execution of a work step, the work step comprising one of and surfacing.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US-3,874,124) and in view of Masayoshi (JPH04201039A).
Regarding claim 12, Morgan (US-3,874,124) discloses a method for positioning and retaining a lens substrate onto a lens holding block (lens carrier member 70) (Fig. 8), [the lens holding block comprising a bottom part (46) that is able to immobilize the lens holding block in the processing machine (Fig. 6) and an upper part (holder 41), 
characterized in that, said upper part comprises a chamber (pocket 73); wherein: 
at a starting temperature ranging from a first predetermined threshold (Considered the temperature just above freezing.  For example, for water with a freezing point of 0 degrees Celsius, then the first predetermined threshold would be about 1 degrees) and above a second predetermined threshold, it temporary positions the lens substrate on the lens holding block and; at a final temperature below (the temperature at freezing) or equal to said second predetermined threshold (the temperature at freezing), it temporary retains the lens substrate] (“the properties of the substance must be such that they will firmly affix the lens to a support surface when the temperature thereof has been reduced below its freezing point. Thus, it is important to establish a layer of liquid between the lens and the support surface of a carrier member. Water is an excellent choice for the liquid, but other liquids having a freezing point of even -75 degrees F are usable”) [Morgan; col. 5, lines 35-43], wherein the following steps are executed:
a) positioning, according to the desired orientation, a lens substrate onto a fluid by cooling said porous article at the starting temperature 
b) retaining the lens substrate by cooling said porous article at the final temperature 
However, Masayoshi (JPH04201039A) teaches a porous article to be processed and which is able to be impregnated with a fluid (porous body 26 is to be impregnated with air for adherence) [Masayoshi; Abstract].  Since Morgan expresses the desire to maintain a fluid within the chamber [Morgan; Fig. 8], it therefore would have been obvious to one of ordinary skill in the art to employ a sponge to contain the fluid, such as taught by Masayoshi, in order to provide a cushion layer which would contain the liquid while preventing splashing of the water, as well as preventing the lens from inadvertently sinking into the pocket 73 as it would with only a fluid [Morgan; col. 9 lines 33-46].  
Regarding claim 13, Komai discloses a method according to claim 12, wherein said first predetermined threshold is equal to or lower than 5° C (water freezes at 0 degree Celsius) (“To support a lens in this manner, an excessive quantity of liquid (i.e. water) is placed in the pocket 73 and then the lens is placed upon the liquid. The lens is buoyant and supported by the layer of liquid which acts as a cushion. As a result automatic self-centering and leveling of the lens will take place. A plurality of spaced-apart heat transfer fins 75 are used and constructed in the same manner as described in regard to FIG. 7. However, in FIG. 8 the lens is affixed to the aqueous cell by the freezing of the liquid layer 74 including the liquid in the pocket 73. This cooling is also essential to rendering the lens material at a temporary state of increased hardness as previously described.”) [Morgan; col. 9, lines 33-46].
	Regarding claim 14, Morgan discloses a method according to claim 13, wherein said first predetermined threshold is equal to or lower than 3°C (water freezes at 0 degree Celsius) (“To support a lens in this manner, an excessive quantity of liquid (i.e. water) is placed in the pocket 73 and then the lens is placed upon the liquid. The lens is buoyant and supported by the layer of liquid which acts as a cushion. As a result automatic self-centering and leveling of the lens will take place. A plurality of spaced-apart heat transfer fins 75 are used and constructed in the same manner as described in regard to FIG. 7. However, in FIG. 8 the lens is affixed to the aqueous cell by the freezing of the liquid layer 74 including the liquid in the pocket 73. This cooling is also essential to rendering the lens material at a temporary state of increased hardness as previously described.”) [Morgan; col. 9, lines 33-46].
Regarding claim 15, Morgan discloses a method according to claim 12, wherein said second predetermined threshold is lower than 0°C (water freezes at 0 degree Celsius) (“To support a lens in this manner, an excessive quantity of liquid (i.e. water) is placed in the pocket 73 and then the lens is placed upon the liquid. The lens is buoyant and supported by the layer of liquid which acts as a cushion. As a result automatic self-centering and leveling of the lens will take place. A plurality of spaced-apart heat transfer fins 75 are used and constructed in the same manner as described in regard to FIG. 7. However, in FIG. 8 the lens is affixed to the aqueous cell by the freezing of the liquid layer 74 including the liquid in the pocket 73. This cooling is also essential to rendering the lens material at a temporary state of increased hardness as previously described.”) [Morgan; col. 9, lines 33-46].
Regarding claim 16, Morgan discloses a method according to claim 15, wherein said second predetermined threshold is equal to or lower than -2° (“other liquids having a freezing point of even -75 degrees F are usable”) [Morgan; col. 5, lines 35-43].
Regarding claim 17, Morgan discloses a method according to claim 12, but fails to disclose wherein the fluid has a variation of thermal expansion between 4 and 0°C that is lower than or equal to 0.02%.
However, Morgan teaches using other liquids have a freezing point of up to -75 degrees Farenheit (-59.4 degrees Celsius) [Morgan; col. 5, lines 35-43].  In the use of such a fluid, where the freezing temperature which causes expansion is set far from the range of 0 to 4 degrees Celsius, then the thermal expansion at this range would be considered negligible, or about 0%.  It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, 0.02% is substantially zero and therefore is close to the prior art of Morgan.  
Regarding claim 18, Morgan discloses the method according to claim 17, but fails to disclose wherein the fluid has a variation of thermal expansion between 4 and 0°C that is lower than or equal to 0.015%.
However, Morgan teaches using other liquids have a freezing point of up to -75 degrees Farenheit (-59.4 degrees Celsius) [Morgan; col. 5, lines 35-43].  In the use of such a fluid, where the freezing temperature which causes expansion is set far from the range of 0 to 4 degrees Celsius, then the thermal expansion at this range would be considered negligible, or about 0%.  It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, 0.015% is substantially zero and therefore is close to the prior art of Morgan.  
Regarding claim 19, Morgan discloses a method according to claim 12, wherein the fluid is water [Morgan; col. 9, lines 33-46].
Regarding claim 21, Morgan discloses a method according to claim 12, wherein the fluid is cooled at step a) and/or b) by an external refrigeration unit or by an external thermoelectric cooling device (“a cooling medium onto the heat exchange surface for hardening the lens by reducing the temperature thereof essentially by conductive heat transfer”, wherein putting a cooling medium onto the heat exchange surface is considered “an external refrigeration unit” as claimed) [Morgan; col. 3, lines 42-49].
Regarding claim 22, Morgan discloses a method according to claim 12, comprising further:
c) execution of a work step, the work step comprising one of milling, turning, grinding, polishing and surfacing (“MACHINING AND/OR POLSIHING SURFACE(S) OF LENS”) [Morgan; Fig. 1].  
Regarding claim 23, Morgan discloses a method according to claim 12, comprising further:
d) unblocking the lens substrate from the lens holder by heating said porous article at a temperature above the starting temperature (“A stream of heated air, such as supplied by an ordinary hair dryer, may be directed onto the lens support member to speed up the return of the lens to an ambient temperature. An electric heating element may be embedded below the lens support surface of the carrier member to speed up the return of the lens to an ambient temperature”) [Morgan; col. 7, lines 34-40].
While Morgan doesn’t explicitly disclose the temperature of the “heated air”, the air is nevertheless considered to be “heated” which would make obvious air that is heated to above ambient temperature, or about 15 to 25 degrees Celsius, which is more than the considered “starting temperature” near freezing.  

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate or render obvious an impregnation of the fluid, expressed in mass of fluid per unit of unit volume of porous article ranges from 0.23 to 0.69 g/cm3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR20070083560, US-20140366363, and US-3,499,253 are pertinent to the porous article of claim 12.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723